      Case 2:21-cv-00157-WHA-JTA Document 6 Filed 05/03/21 Page 1 of 1




               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

MARLON JERMAINE DAILEY, #189344,)
                                )
       Plaintiff,               )
                                )
   v.                           ) CIVIL ACTION NO. 2:21-CV-157-WHA
                                )
                                )
JEFFERSON DUNN, et al.,         )
                                )
       Defendants.              )

                                        ORDER

       On April 7, 2021, the Magistrate Judge entered a Recommendation (Doc. #5) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

      1. The Recommendation of the Magistrate Judge is ADOPTED.

      2. This case is DISMISSED without prejudice for Plaintiff’s failure to file an

amended complaint as ordered by this Court.

      A separate Final Judgment will be entered.

      DONE this 3rd day of May, 2021.




                          /s/ W. Harold Albritton
                          SENIOR UNITED STATES DISTRICT JUDGE
